756 N.W.2d 67 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tracy Edward WILBURN, Defendant-Appellant.
Docket No. 133070. COA No. 274442.
Supreme Court of Michigan.
September 24, 2008.
*68 By order of May 30, 2007, the application for leave to appeal the December 19, 2006 order of the Court of Appeals was held in abeyance pending the decision in People v. Cannon (Docket No. 131994). On order of the Court, the case having been decided on June 4, 2008, 481 Mich. 152, 749 N.W.2d 257 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.